PER CURIAM.
A final judgment dissolving the marriage of the parties approved and incorporated by reference their written property settlement agreement. The wife’s post-judgment Motion to Enforce certain terms of this agreement was denied, and is the order appealed.
We do not construe the order as one adjudicating any issue relating to appellee’s future obligation to furnish a college education (including tuition, board and books) for his son, Steve Gaffney. The order merely found that, as of the time of the hearing, the appellee “has fully complied with the property settlement agreement,” and it was upon this finding that the court denied the motion. In this respect, and upon this construction, of the effect of the order, we conclude that no error has been demonstrated and, thus, we affirm.
OWEN, C. J., WALDEN, J., and GONZALEZ, JOSE A., Jr., Associate Judge, concur.